Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/12/21.  Claim 17 is amended.  Claims 1,7-10,13-15,17-18 are pending.
The previous 101 and 112 first paragraph rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is vague and indefinite.  The claim is directed to a method in a Jepson claim format; however, there is no step recited after the “ improvement clause”.  Thus, it is unclear what the method is.  The Jepson claim format is unclear because it is not clear what the improvement in the step is.  The following language is suggested “ A method of baking comprising: heating the bakery mix of claim 15 to form a baked confection"?
Claim 18 is vague and indefinite.  The claim recites a confection prepared by the method of claim 17.  However, it is unclear what the method of claim 17 is .  The claim only recites “ that said bakery mix”.
The new 112 second paragraph rejection of claim 17 is necessitated by amendment.  The rejection of claim 18 is maintained.
Claim Rejections - 35 USC § 103
Claims 1,7-10,13-15,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong ( 4388336).

For claim 7, the alkali metal bicarbonate is sodium bicarbonate.
For claims 8,10, the precipitant is salt of calcium such as calcium chloride.
For claim 9,  organic acid leaveners includes fumaric acid.
	For claim 15, Yong discloses a dough comprising the leavening agent which is the same as the claimed bakery mix because the dough is subjected to baking.
	For claim 17, Yong discloses baking the dough which is the same as the claimed heating the bakery mix.
	For claim 18, Yong discloses baked product prepared from the dough.
	( see col. 1 lines 17-25, col. 7, col. 8 lines 62-68,col. 11 lines 22-30,col. 12)
Yong does not specifically disclose the amount of acidulant as 0-90% of stoichiometric amount to react  with bicarbonate, the baking powder as in claim 13 and the self-raising flour as in claim 14.
	As disclosed on column 7, the range of leavening acid is 1.3-2.5%, precipitant such as calcium carbonate is 0-1% and bicarbonate is .7-1.2%.  The combined amount of leavening acid and precipitant exceeds the amount of bicarbonate.  The claim does not define the amount of bicarbonate; thus, the exact amount  is not known.  In the Yong disclosure, 110% of the highest amount of bicarbonate of 1.2% is 1.32% and 250% of 1.2% is 3%.     The combined range of leavening acid of 1.3-2.5% and 0-1% of calcium chloride will give amounts falling within the range of 110%-250%.  It would have been well within the skill of one in the art to vary the stoichiometric amount of leavening acid and base depending on the reaction wanted.  The claim does not define the amount of bicarbonate; thus, the exact amount of precipitant is not define.  The definite limitation is that the combined amount of leavening acid and .
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. 
In the response, applicant submits a 132 affidavit to define over the prior art.  The affidavit is not found to be persuasive.  Paragraph 3 of the affidavit states that the examiner refers to calcium carbonate as a precipitant.  However, calcium carbonate is insoluble in water at neutral or alkaline pH.  It is not therefore a precipitant as defined in the applicant’s specification.  This statement does not take into account the totality of the Yong disclosure.  Yong discloses calcium carbonate; but, the patent also discloses calcium chloride which is the precipitant recited in applicant claims 8 and 10.  The statement is paragraph 4  is not supported by factual evidence and it is also not an accurate reading of the Yong patent because Yong also discloses calcium chloride.  The testing described in paragraphs 6-7 is insufficient.  Paragraph 6 describes the different baking powders of samples A, B and C.  However, there is no description of the full formulations of all samples and how the samples are formed.  It cannot be concluded from the information given in the paragraph 6 that the different results shown in paragraph 7 stem solely from the different baking powders.  There is no description in paragraph 7 of how the taste and color are objectively measured.  Appearance and taste are subjective depending on individual evaluation.  Furthermore, it cannot be determined if the darker and lighter are due to different baking parameters.  The affidavit give conclusion without sufficient supportive evidence.
In the argument, applicant points to the affidavit which is not found to be persuasive as explained above.  Applicant also argues that Yong discloses calcium carbonate.  This issue is addressed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant situation, the knowledge is clearly disclosed in Yong.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
January 5, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793